Citation Nr: 1206471	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  08-30 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for low back strain. 

4.  Entitlement to service connection for bilateral shin splints.

5.  Entitlement to service connection for bilateral leg condition. 

6.  Entitlement to service connection for bilateral knee condition. 

7.  Entitlement to service connection for residuals of an injury to the right great toe. 

8.  Entitlement to service connection for a rash in the groin area. 

9.  Entitlement to service connection for a bilateral foot condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from November 1985 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  The February 2008 rating decision granted the Veteran service connection for tinnitus with an initial rating of 10 percent effective January 18, 2008, the date of the Veteran's VA examination.  The February 2008 rating decision also denied entitlement to service connection for bilateral hearing loss, low back strain, bilateral shin splints, bilateral leg condition, bilateral knee condition, residuals of an injury to the right great toe, a rash in the groin area, and a bilateral foot condition.  

The Board notes that in the Veteran's March 2008 Notice of Disagreement (NOD) he did not appeal the issue of entitlement to an initial rating in excess of 10 percent for the service-connected tinnitus; however, it was listed as an issue in the August 2008 Statement of the Case (SOC).  On the Veteran's October 2008 VA-9 Substantive Appeal he checked the box that he was only appealing certain issues and he nor his representative listed entitlement to an initial rating in excess of 10 percent for tinnitus as an issue on appeal; however, it was listed as an issue in the January 2009 Supplemental Statement of the Case (SSOC), certified to the Board in the Form 8, and was discussed at the Veteran's hearing.  Even though no VA-9 Substantive Appeal has been received, the undersigned Veterans Law Judge applies the holding in Percy v. Shinseki, 23 Vet. App. 37(2009), and finds that the filing of a timely Substantive Appeal as to this issue is deemed waived, so that the Board has jurisdiction over that claim.  The Board notes that the Court reaffirmed in Percy and in Douglas v. Shinseki, 23 Vet. App. 19 (2009), the line of cases which hold that a timely substantive appeal is not necessary to confer jurisdiction on the Board.  If the RO or Board take actions to indicate that an issue is on appeal or the RO fails to close the appeal, thereby indicating to the Veteran that an appeal was perfected, the Board likely has jurisdiction of the issue, regardless of whether there is a substantive appeal.  See, e.g., Gonzales-Morales v. Principi, 16 Vet. App. 556, 557   (2003).  Therefore, the Board finds that the issue of entitlement to an initial rating in excess of 10 percent for tinnitus is now before the Board.

The Veteran testified before the undersigned Veterans Law Judge in January 2011. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issues of entitlement to service connection for bilateral hearing loss, low back strain, bilateral shin splints, bilateral leg condition, bilateral knee condition, residuals of an injury to the right great toe, a rash in the groin area, and a bilateral foot condition are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

On January 13, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an initial rating in excess of 10 percent for the service-connected tinnitus is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an initial rating in excess of 10 percent for the service-connected tinnitus by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of entitlement to an initial rating in excess of 10 percent for the service-connected tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an initial rating in excess of 10 percent for the service-connected tinnitus is dismissed. 

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)  (West 2002); 38 C.F.R. § 3.159(c), (d) (2011). 

The Veteran was afforded a VA audiology examination in January 2008; the VA examiner opined that the Veteran's hearing loss was at least likely as not related to his military service.  However, the Veteran was denied service connection because he did not meet the current diagnosis of bilateral hearing loss for VA standards under 38 C.F.R. § 3.385.  The Board notes that for the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  However, a November 2008 private treatment note stated that the Veteran's hearing has decreased by 40 percent.  The Board finds that a VA audiological examination is warranted to determine if the Veteran has a current diagnosis of bilateral hearing loss under 38 C.F.R. § 3.385.  If the Veteran does have a current diagnosis of bilateral hearing loss then the VA examiner should opine if it at least likely as not related to service. 

The Veteran testified that his low back strain, bilateral shin splints, bilateral leg condition, bilateral knee condition, residuals of an injury to the right great toe, a rash in the groin area, and a bilateral foot condition are all due to his military service.  The Board notes that the Veteran's service treatment records indicated that he was seen in May 1986 for an injury to his great right toe, in December 1988 for back pain, and in June 1989 for a rash on his groin.  The Veteran's post-service treatment records indicated that he was seen in July 2007 for pain in his knees and legs, in October 2007 for a rash on his groin, and in November 2008 for pain in his back.  The Board finds that the Veteran has not been afforded VA examinations; VA should provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that in conjunction with the discussions herein below the Veteran must be afforded VA examinations for all the issues of entitlement to service connection remaining on appeal. 

The Board also notes that at the Veteran's hearing his representative stated that the Veteran's orthopedic claims should be looked at on both a direct and secondary service connection basis.  In the recent case of Robinson v. Mansfield, 21 Vet. App. 545 (2007) the court cited Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), which held that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  Therefore, the VA examiner should also opine if any of the Veteran's orthopedic disabilities (low back strain, bilateral shin splints, bilateral leg condition, bilateral knee condition , and bilateral foot condition) are at least likely as not due to or aggravated by any other disability. 

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his claimed bilateral hearing loss.  The entire claims file must be made available to the examiner, including the January 2008 examination, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner is asked to determine if the Veteran has a current diagnosis of bilateral hearing loss for VA purposes.  If the Veteran is found to have a current diagnosis of bilateral hearing loss then the VA examiner should opine as to whether any bilateral hearing loss, is at least as likely as not related to the Veteran's active service.  If the VA examiner finds that the Veteran's bilateral hearing loss is not related to the Veteran's military service then he must discuss the January 2008 positive nexus opinion. 

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

3.  The RO shall schedule the Veteran for an appropriate VA examination(s) to ascertain the nature and likely etiology of his asserted low back strain, bilateral shin splints, bilateral leg condition, bilateral knee condition, residuals of an injury to the right great toe, a rash in the groin area, and a bilateral foot condition.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner is directed to opine to the following questions:

A)  Whether the Veteran currently has low back strain, bilateral shin splints, bilateral leg condition, bilateral knee condition, residuals of an injury to the right great toe, a rash in the groin area, and/or a bilateral foot condition?

B) For each diagnosis, is at least likely as not that any such condition is etiologically related to his period of active service. 

C) For low back strain, bilateral shin splints, bilateral leg condition, bilateral knee condition, and bilateral foot condition are any of those conditions at least likely as not due to or aggravated by any other disability?

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  Her cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


